The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,682,205 (hereinafter ‘205 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claimed invention is a broader recitation of the ‘205 Patent. For instance, in claim 2 and in the ‘205 Patent, the applicant claims:
Application No. 16/871,805
Patent No. 10,682,205
A method comprising: sensing magnet 
presence information and magnet orientation 
information for each magnet position of a 
plurality of magnet positions on a cannula 
mounted to a manipulator arm of a surgical 
system, the manipulator arm configured 
to manipulate movement of a surgical 
instrument mounted at the manipulator 
arm and the cannula configured to receive the 

surgical instrument in a mounted state at the 
manipulator arm, the magnet presence 
information indicating a presence or absence 
of a magnet at the magnet position, and
the magnet orientation information indicating 
an orientation of a magnet present at the 
magnet position; and automatically 
determining identification information about 
the cannula based on a combination of the 
magnet presence information and the magnet 
orientation information for all magnet 
positions of the plurality of magnet positions.

cannula 


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-20 of the ‘205 Patent as a general , to perform the same function and method steps as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘205 Patent and the claimed invention of ‘205 Patent is capable of performing all the method steps set forth in the current claimed invention. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘205 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).	
Allowable Subject Matter
Claims 2-26 are rejected, but would be allowable upon filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a method which includes sensing magnet presence information and magnet orientation information for each magnet position of a plurality of magnet positions on a cannula mounted to a manipulator arm of a surgical system, the manipulator arm configured to manipulate movement of a surgical instrument mounted at the manipulator arm and the cannula configured to receive the surgical instrument in a mounted state at the manipulator arm, automatically determining identification information about the cannula based on a combination .
Response to Arguments
Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
	In response to the applicant’s arguments and amendments, the prior art rejection has been withdrawn. The double patent rejection remains. Refer to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876


DS

Primary Examiner, Art Unit 2876